DETAILED ACTION
Response to Amendment
The amendment filed June 1, 2022 has been entered. Claims 16 and 38 have been amended. It is noted that the amendments have overcome the rejections under 35 U.S.C. 112(b) set forth in the non-final office action mailed March 1, 2022. Claims 1-17 and 35-38 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the rotatable connection between the proximal and distal housing is not taught by the cited prior art, the Examiner respectfully disagrees. As set forth in the rejection, Belson discloses the connection of the proximal and distal housing segments while disclosing that other known connection means would be acceptable. Biche teaches the connection of two housing portions via a snap-fit connection which allows the two housing portions to rotate relative to one another after connection. Such an attachment means would provide the securement or fixation of the two elements required by Belson with the stated utility of preventing potential kinking of a medical device therein as taught by Biche. For this reason, the rejection is considered proper and is maintained. Regarding Applicant’s arguments as to the combination of Goral with the above cited references, the Examiner respectfully disagrees. Goral is relied upon to teach the structure of the attachment means between two bodies. It need not explicitly disclose the analogous structure of the invention as argued. The modification is set fort as one which provides the claimed structure which is applied to a connection between the proximal and distal housings. Such an attachment means is capable of being modified in the stated manner to allow for a secure and rotatable attachment between the housing portions of Belson in view of Biche and Goral. For this reason, the rejection is considered proper and is maintained as set forth below. Regarding Applicant’s arguments as to the citation of Lin, the Examiner respectfully disagrees. Applicant argues that Lin is invalid because Belson already prevents disengagement of slidable assemblies from the structure and therefore one of ordinary skill in the art would not look to modify this portion of the device. However, the mere fact that a problem is addressed by the prior art does not indicate that the means for addressing said problem cannot be improved upon. Lin is relied upon to teach the gate structure which is utilized to prevent disengagement of slidable structures from slots in medical devices. The rejection is considered proper as an improvement to such a feature of the device would be readily apparent given the disclosure of Lin as maintained below. The rejection is considered proper and is maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2012/0197200) in view of Biche (US 5,944,697), and further in view of Goral et al. (US 2016/0220805).

    PNG
    media_image1.png
    606
    877
    media_image1.png
    Greyscale


Regarding claims 1 and 4-6, Belson discloses an insertion device (“insertion device 20” of Fig. 1) for a medical article (“intravenous catheter 100” of Fig. 1), comprising: a housing (“housing 21” of Fig. 1-3), including a proximal housing (see examiner’s annotated Fig. 1 above illustrating how the housing comprises a proximal housing which is cylindrical and forms “elongated slot 22”) coupled to a distal housing (see Examiner’s annotated Fig. 1 above illustrating how the housing comprises a distal housing which comprises “button 25”), the proximal housing (see Fig. 1 above) including a longitudinal slot (“longitudinal slot 22” of Fig. 1) configured to receive a slider assembly (“wire advance slider 3” of Fig. 1-2, see Fig. 2 illustrating how the slot receives the slider assembly); a needle (“needle 7” of Fig. 2-3) extending from a distal end of the distal housing (see Fig. 2-3 illustrating how “beveled distal end 29” of the needle extends from a distal end of the distal housing); a catheter coaxially (“catheter 100” of Fig. 1-3) aligned over the needle (7, see Fig. 2-3 illustrating how the catheter is coaxially aligned above the needle because “catheter tube 102” of the catheter coaxially surrounds the needle) and including a catheter tube (“catheter tube 102” of Fig. 1-3) extending distally from a catheter hub (“wings 105” of Fig. 5, see Fig. 5 illustrating how the catheter tube extends distally from the catheter hub), the catheter hub (105) releasably engaged with the distal end of the housing (21, see Fig. 5 illustrating the catheter hub release from the distal end of the housing and see [0033], lines 1-5 indicating how, “there may be a luer fitting 27 or the like on the proximal fitting 104 of the intravenous catheter 100 that fits onto a luer slip fitting 16 on the distal end of the needle carrier 6 with a slight interference fit to hold the intravenous catheter 100 in place”); and a guidewire (“guidewire 9” of Fig. 4-5 and see Fig. 1 illustrating the guidewire comprising “coiled guidewire tip 28”) disposed within a lumen of the needle (7, see Fig. 4 illustrating the guidewire disposed within the lumen of the needle), rotatable therewith (see Fig. 5 and [0024] indicating how the needle and the guidewire are both operatively connected to the housing and note how rotation of the housing about its central axis serves to further rotate the guidewire and the needle therewith such that the guidewire and needle are rotatable with one another), and coupled with the slider assembly (3) that is configured to advance the guidewire (9) in a distal direction (see [0026], lines 1-4 and [0035], lines 19-21). Belson does not, however, teach wherein the proximal housing is rotatably coupled to the distal housing. Furthermore, Belson does not disclose wherein the proximal housing engages the distal housing using one of a snap-fit engagement, press-fit engagement, or mechanical engagement; wherein the proximal housing includes a retaining ring disposed at a distal end thereof and configured to engage a proximal portion of the distal housing; and wherein the retaining ring includes a flange extending radially inward from distal edge thereof, and extending along a portion of the distal edge, the flange configured to engage an annular structure disposed on a proximal portion of the distal housing.
In the same field of endeavor, Biche teaches an insertion device (“Percutaneous Catheter Introducer (PCI) 10” of Fig. 1-3), comprising: a housing (“housing 12” and “rotatable suture ring 14” of Fig. 1-3), including a first housing unit (“rotatable suture ring 14” of Fig. 1-3) rotatably coupled to a second housing unit (“housing unit 12” of Fig. 1-3, see Col. 4, lines 9-19), wherein the first housing unit (14) engages the second housing unit (12) using a snap-fit engagement, press-fit engagement, and mechanical engagement (see Fig. 2-3 illustrating how “annular ring 45” must be snap-fit and pressed into “grooved surface 44” in order for the two housing units to become mechanically engaged with one another). Biche further teaches wherein the first housing unit (14) includes a retaining ring (“annular ring 45” of Fig. 2-3) configured to engage the second housing unit (12, see Fig. 2-3 illustrating how the retaining ring engages the second housing unit) and wherein the retaining ring (45) includes a flange (see Fig. 2 illustrating how the retaining ring comprises a flange extending inward towards the center of the first housing unit) extending radially inward from an edge thereof (see Fig. 2 illustrating how the flange extends radially inward from an upper edge of the first housing unit), and extending along a portion of the edge (see Fig. 2 illustrating how the flange extends along the entirety of the edge), the flange (45) configured to engage an annular structure (“annular grooved surface 44” of Fig. 2) disposed on the second housing portion (12, see Fig. 3 illustrating how the flange engages the annular structure on the second housing portion).
 In the same field of endeavor, Goral et al. teaches an insertion device (“catheter assembly 100” of Fig. 3-4) or a medical device (“catheter 102” of Fig. 3-4), comprising: a housing (“catheter hub 104” of Fig. 3-4), including a proximal housing (“second catheter hub portion 104B” of Fig. 3-4) coupled to a distal housing (“first catheter hub portion 104A” of Fig. 3-4), wherein the proximal housing (104B) engages the distal housing (104A) using a snap-fit engagement, press-fit engagement, and mechanical engagement (see Fig. 3-4 illustrating how “coupling 124B” must be snap-fit and pressed into the groove formed by “coupling 124A” in order for the two housings to become mechanically engaged with one another). Goral et al. further teaches wherein the proximal housing (104B) includes a retaining ring (“coupling 124B” of Fig. 3-4) disposed at a distal end (“first end 128” of Fig. 3) thereof and configured to engage a proximal portion (“second end 120” of Fig. 3) of the distal housing (104A, see Fig. 3-4 illustrating the retaining ring engaging the proximal portion of the distal housing) and wherein the retaining ring (124B) includes a flange (see Fig. 3-4 illustrating how the retaining ring includes a flange having a wedge-shaped cross-section and extending radially inward) extending radially inward from distal edge thereof (see Fig. 3-4 illustrating how the flange extends radially inward from the distal edge), and extending along a portion of the distal edge (see Fig. 3 illustrating how the flange extends along the entirety of the distal edge), the flange (124B) configured to engage an annular structure (“coupling 124A” of Fig. 3-4) disposed on a proximal portion (120) of the distal housing (104A, see Fig. 4 illustrating how the flange engages the annular structure of the distal housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion device of Belson such that the proximal housing is rotatably coupled to the distal housing as taught by Biche by providing the proximal housing of Belson with the retaining ring of Biche disposed at a distal end of the proximal housing as is taught by Goral et al. and to have modified the insertion device of Belson such that the distal housing is provided with the annular structure of Biche disposed on a proximal portion of the distal housing as is taught by Goral et al. One of ordinary skill in the art would be motivated to make such a modification because Belson teaches that the means for coupling the proximal housing to the distal housing may be modified (see [0024], lines 1-3 indicating how, “housing 21, which includes a proximal housing 1 that is adhesively joined or otherwise connected to a distal housing 11”). Furthermore, Biche teaches that providing rotation between housing units may prevent kinks and bends of the catheter (see Col. 2, lines 55-60 of Biche). Such a modification provides wherein the proximal housing engages the distal housing using a snap-fit engagement, press-fit engagement, and mechanical engagement. Finally, such a modification provides wherein the proximal housing includes a retaining ring disposed at a distal end thereof and configured to engage a proximal portion of the distal housing and wherein the retaining ring includes a flange extending radially inward from distal edge thereof, and extending along a portion of the distal edge, the flange configured to engage an annular structure disposed on a proximal portion of the distal housing.
The combination of Belson in view of Biche and Goral et al. is hereinafter referred to as Belson, Biche, and Goral.
Regarding claim 2, Belson, Biche, and Goral teaches the insertion device according to claim 1. Belson further teaches wherein the needle (7) is supported by a needle carrier (“needle carrier 6” of Fig. 5, see Fig. 1 above illustrating how the needle carrier comprises “luer slip fitting 16”) that is slidably engaged with the housing (21, see [0024], lines 14-15 indicating how, “needle carrier 6 is slidable within the interior of the housing 21”).
Regarding claim 3, Belson, Biche, and Goral teaches the insertion device according to claim 2. Belson further teaches wherein the insertion device comprises an actuator (“button 25” of Fig. 1) disposed on the distal housing (see Examiner’s annotated Fig. 1 above illustrating how the actuator is disposed on the distal housing) and a biasing member (“compression spring 10” of Fig. 5) coupled to the needle carrier (6, see [0028], lines 1-4), the needle carrier (6) being urged in a proximal direction by activation of the actuator (25, see [0035], lines 26-34 indicating how, “the operator pushes the button 25, which disengages the tab 26 from the notch 24 in the needle carrier 6. The spring 10 urges the needle carrier 6 and the slider 3 in the proximal direction”). 
Regarding claim 15, Belson, Biche, and Goral teaches the insertion device according to claim 1. Belson further teaches wherein the catheter hub (105) further comprises “proximal fitting 104” of Fig. 7-8 (see [0037] indicating how, “the proximal fitting 104 has a male luer connector 132 on its distal end that interlocks with a female luer connector 134 on the proximal end of the catheter tube 102”) and wherein the catheter hub (104/105) includes a support wing (“wings 105” of Fig. 7), an extension set (“proximal fitting 104” of Fig. 7-8), a side arm extension set (“proximal fitting 104” and “side arm tube 106” of Fig. 7-8), and a valve (“hemostasis valve 110” of Fig. 7-8).
Regarding claim 16, Belson, Biche, and Goral teaches the insertion device according to claim 1. Belson further teaches wherein the catheter hub (104/105) includes a side arm extension set (“side arm tube 106” of Fig. 1) and a bilaterally symmetrical proximal fitting (“luer fitting 27” of Fig. 1), the catheter hub (104/105) rotatably relative to the housing (21) between a left-handed configuration and a right-handed configuration (see [0033] and Fig. 1 above illustrating how the catheter hub a “luer fitting 27” for engaging the housing and note how, therefore, the catheter hub is rotatably engaged with the housing such that the catheter hub may rotate between a left-handed configuration and a right-handed configuration).
Regarding claim 17, Belson, Biche, and Goral teaches the insertion device according to claim 1. Belson further teaches wherein the guidewire (9) includes a coil tip (“spiral tip 28” of Fig. 12) flexibly transitionable between a straight configuration and a coiled configuration (see [0025], lines 24-35 indicating how, “Due to the extreme flexibility of the Nickel-Titanium alloy wire, the spiral distal curve 28 can straighten out when the guidewire 9 is withdrawn into the needle 7 and completely recover into the spiral configuration”).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Biche in view of Goral, and further in view of Lin (US 2007/02601901).

    PNG
    media_image2.png
    507
    867
    media_image2.png
    Greyscale

Regarding claims 7-8, Belson, Biche, and Goral teach the insertion device according to claim 1. Neither Belson, Biche, nor Goral et al. teach, however, wherein a proximal end of the slot includes a gate structure, the gate structure including a first gate and a second gate that are deflectable to allow distal ingress of the slider into the slot or wherein the first gate or the second gate include an abutment surface configured to engage the slider assembly and prevent proximal egress of the slider assembly from the slot. 
In the same field of endeavor, Lin teaches an insertion device (“injection device 80” of Fig. 8-9), comprising: a housing (“sleeve 81” of Fig. 8-9), the housing (81) including a longitudinal slot (“slot 85” of Fig. 8-9) configured to receive a slider assembly (“wing 84” of Fig. 8-9, see [0002], lines 7-16 illustrating how the slider assembly is slidable within the longitudinal slot). Lin further teaches wherein a proximal end of the slot (85) includes a gate structure (“teeth 851” of Fig. 8-9), the gate structure including a first gate (see Examiner’s annotated Fig. 8 above) and a second gate (see Examiner’s annotated Fig. 8 above) that are deflectable to allow distal ingress of the slider assembly (84) into the slot (85, see [0002], lines 4-6 and Fig. 8-9 illustrating how the first and second gate are deflectable to allow distal ingress of the slider assembly into the slot) and wherein the first gate (see Fig. 8 above) and the second gate (see Fig. 8 above) include an abutment surface (see Examiner’s annotated Fig. 8 above) configured to engage the slider assembly (84) and prevent proximal egress of the slider assembly (84) from the slot (85, see [0002], lines 14-19 indicating how, “the teeth 851 prevent the needle set 82 from being disengaged from the sleeve 81”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Belson, Biche, and Goral such that the proximal end of the slot is provided with the gate structure taught by Lin. One of ordinary skill in the art would be motivated to make such a modification because Lin teaches that the gate structure prevents disengagement of slidable assemblies from the slot structure (see [0002], lines 14-19 of Lin). Furthermore, such a modification provides the gate structure including a first gate and a second gate that are deflectable to allow distal ingress of the slider into the slot and wherein the first gate or the second gate include an abutment surface configured to engage the slider assembly and prevent proximal egress of the slider assembly from the slot.
Claim(s) 9, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Biche in view of Goral, and further in view of Shaw (US 5,779,679).
Regarding claims 9-10, Belson, Biche, and Goral teaches the insertion device according to claim 1. Belson further teaches the device including a catheter advancement carrier (“proximal fitting 104” of Fig. 5) disposed between the catheter hub (105) and the distal housing (see Fig. 4 illustrating the catheter advancement carrier being disposed between the catheter hub and the distal housing). Belson does not, however, teach wherein the catheter advancement carrier includes a first tab and a second tab each extending perpendicular a longitudinal axis of the device. Nor does Belson teach wherein the first tab or the second tab include a fold line to facilitate one of folding the tab or selective detachment of the tab from the catheter advancement carrier.
In the same field of endeavor, Shaw teaches an insertion device (“winged IV set 10” of Fig. 1), the insertion device including a first tab and a second tab (“handling wings 18” of Fig. 1) each extending perpendicular to the longitudinal axis of the device (see Fig. 1-2 illustrating how the first and second tabs each extend perpendicular to the longitudinal axis of the device), wherein the first tab and the second tab (18) include a fold line (“fold line 54” of Fig. 6) to facilitate folding the tabs (18, see Col. 7, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Belson, Biche, and Goral such that the catheter advancement carrier includes the first tab including a fold line and the second tab including a fold line as taught by Shaw such that the first tab and the second tab each extend perpendicular to the longitudinal axis of the device as further taught by Shaw. Such a modification would be advantageous because the first tab and second tab of Shaw may be used to facilitate handling of the device (see Col. 3, lines 26-32 of Shaw). 
Regarding claim 12, Belson, Biche, and Goral in view of Shaw teaches the insertion device according to claim 9. Belson further teaches wherein the catheter hub (105) is releasably engaged with the catheter advancement carrier (104, see [0037] indicating how, “the proximal fitting 104 has a male luer connector 132 on its distal end that interlocks with a female luer connector 134 on the proximal end of the catheter tube 102”).
Regarding claim 13, Belson, Biche, and Goral in view of Shaw teaches the insertion device according to claim 9. Belson further teaches wherein the catheter advancement carrier (104) is releasably engaged with the distal housing (see [0033] and Fig. 1 above illustrating how the catheter advancement carrier comprises a “luer fitting 27” for releasably engaging the distal housing).
Regarding claim 14, Belson, Biche, and Goral in view of Shaw teaches the insertion device according to claim 9. Belson further teaches wherein the catheter advancement carrier (104) is rotatably engaged with the distal housing (see [0033] and Fig. 1 above illustrating how the catheter advancement carrier comprises a “luer fitting 27” for engaging the distal housing and note how, therefore, the catheter advancement carrier is rotatably engaged with the distal housing).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Biche in view of Goral in view of Shaw, and further in view of O’Bryan et al. (US 2017/0274182).
Regarding claim 11, Belson, Biche, and Goral in view of Shaw teaches the insertion device according to claim 9. Belson does not, however, teach wherein the catheter advancement carrier includes a gripping feature.
In the same field of endeavor, O’Bryan et al. teaches an insertion device (“IV catheter system 100” of Fig. 1) comprising a first tab (“grip 152” of Fig. 1) extending perpendicular to the longitudinal axis of the device (100, see Fig. 1 illustrating the tab extending perpendicular to the longitudinal axis of the device). O’Bryan et al. further teaches wherein the first tab (152) comprises a gripping feature (“grip features 170” of Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion device of Belson, Biche, and Goral in view of Shaw such that the first tab and second tab are provided with the gripping feature taught by O’Bryan et al. Such a modification provides wherein the catheter advancement carrier includes the gripping feature. Furthermore, one of ordinary skill in the art would be motivated to make such a modification because the gripping feature taught by O’Bryan et al. provides a secure interface that facilitates gripping and/or moving the tabs by hand (see [0035] of O’Bryan et al.).

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Lin.
Regarding claim 35-37, Belson discloses a catheter placement device (“insertion device 20” of Fig. 1), comprising: a catheter (“catheter 100” of Fig. 1-3); a needle (“needle 7” of Fig. 2-3); a guidewire (“guidewire 9” of Fig. 4-5); and a housing (“housing 21” of Fig. 1-3) comprising: a slot (“elongated slot 22” of Fig. 1) extending longitudinally (see Fig. 1 illustrating how the slot extends longitudinally); and a slider assembly (“wire advance slider 3” of Fig. 1-2) extending through the slot (22, see Fig. 2 illustrating how the slider assembly extends through the slot) and configured to selectively advance the guidewire (9, see [0026], lines 1-4 and [0035], lines 19-21). Belson does not disclose, however, the housing comprising a gate structure configured to allow distal ingress of the slider assembly to the slot and prevent proximal egress of the slider assembly from the slot; wherein the gate structure includes a first gate and a second gate that are deflectable laterally outward to allow distal ingress of the slider assembly into the slot; or wherein the first gate or the second gate includes an abutment surface configured to engage the slider assembly and prevent proximal egress of the slider assembly from the slot.
In the same field of endeavor, Lin teaches an insertion device (“injection device 80” of Fig. 8-9), comprising: a housing (“sleeve 81” of Fig. 8-9), the housing (81) including a longitudinal slot (“slot 85” of Fig. 8-9) configured to receive a slider assembly (“wing 84” of Fig. 8-9, see [0002], lines 7-16 illustrating how the slider assembly is slidable within the longitudinal slot). Lin further teaches wherein a proximal end of the slot (85) includes a gate structure (“teeth 851” of Fig. 8-9), the gate structure including a first gate (see Examiner’s annotated Fig. 8 above) and a second gate (see Examiner’s annotated Fig. 8 above) that are deflectable to allow distal ingress of the slider assembly (84) into the slot (85, see [0002], lines 4-6 and Fig. 8-9 illustrating how the first and second gate are deflectable to allow distal ingress of the slider assembly into the slot) and wherein the first gate (see Fig. 8 above) and the second gate (see Fig. 8 above) include an abutment surface (see Examiner’s annotated Fig. 8 above) configured to engage the slider assembly (84) and prevent proximal egress of the slider assembly (84) from the slot (85, see [0002], lines 14-19 indicating how, “the teeth 851 prevent the needle set 82 from being disengaged from the sleeve 81”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slot of Belson such that the proximal end of the slot is provided with the gate structure taught by Lin. One of ordinary skill in the art would be motivated to make such a modification because Lin teaches that the gate structure prevents disengagement of slidable assemblies from the slot structure (see [0002], lines 14-19 of Lin). Furthermore, such a modification provides the gate structure configured to allow distal ingress of the slider assembly to the slot and prevent proximal egress of the slider assembly from the slot; wherein the gate structure includes a first gate and a second gate that are deflectable laterally outward to allow distal ingress of the slider assembly into the slot; or wherein the first gate or the second gate includes an abutment surface configured to engage the slider assembly and prevent proximal egress of the slider assembly from the slot.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belson in view of Lin, and further in view of Howell et al. (US 9,039,675).
Regarding claim 38, Belson in view of Lin teaches the catheter placement device according to claim 37 but does not explicitly teach wherein the first gate engages the second gate to prevent further lateral rotation thereof and prevent proximal egress of the slider assembly from the slot. 
In the same field of endeavor, Howell et al. teaches a catheter placement device (see Fig. 17A-17B) comprising: a housing (“safety shield 200” of Fig. 17A-17B) comprising: a slot (“slot 250” and “zone 260” of Fig. 17A-17B); a slider assembly (“grip 145” of Fig. 17A-17B); and a gate structure (“fingers 265” of Fig. 17A-17B). Howell et al. further teaches wherein the gate structure includes a first gate and a second gate (see Fig. 17A-17B illustrating how the gate structure comprises two “fingers 265” laterally opposing one another and note how the two fingers corresponds to the first and second gates) that are flexible (see Col. 5, lines 4-11) and are deflectable laterally outward (see Col. 5, lines 4-11 and see Fig. 17A-18B illustrating how the flexible fingers deflect laterally outward in order to allow the slider to move into “zone 260” before returning to their original positions) to allow ingress of the slider assembly (145) into a portion (“zone 260” of Fig. 17A-17B) of the slot (250/260, see Fig. 17A-18B illustrating the slider being allowed to move into “zone 260”) and wherein the first gate and the second gate includes an abutment surface (see Fig. 18B illustrating how each “finger 265” comprises an abutment surface which abuts a portion of the slider assembly) and prevent egress of the slider assembly (145) from the portion (260) of the slot (250/260, see Fig. 18A-18B illustrating the slider assembly being prevented from moving from the aforementioned portion of the slot by the abutment surfaces of the first and second gates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate assembly of Belson in view of Lin such that the first and second gate are flexible as is taught by Howell et al. Such a modification would be advantageous because it further facilitates the limiting the movement of the slider assembly with respect to the slot (see Col. 5, lines 4-11 of Howell et al.). Furthermore, such a modification provides wherein the first gate may engage the second gate to prevent further lateral rotation thereof and prevent proximal egress of the slider assembly from the slot as a result of the flexibility of the first and second gates of Belson in view of Lin and Howell et al. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783